Order entered May 6, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-01053-CR

                                PHILLIP MERLE PITTS, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 5
                                       Dallas County, Texas
                               Trial Court Cause No. F11-12902-L

                                             ORDER
        The Court REINSTATES the appeal.

        On March 24, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On May 1, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 24, 2014 order requiring findings.

        We GRANT the May 1, 2014 extension motion and ORDER appellant’s brief filed as of

the date of this order.

                                                       /s/   LANA MYERS
                                                             JUSTICE